 1

 2

 3

 4                                                                        Hon. Ricardo S. Martinez
 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BBC GROUP NV LLC, a Nevada Limited
 9   Liability Company,
                                                      No. 2:18-cv-01011-RSM
10                  Plaintiff
                    Counterclaim Defendant,           AGREED JUDGMENT AND
11                                                    JUDGMENT SUMMARY
              vs.
12
     ISLAND LIFE RESTAURANT GROUP
13   LLC, a Washington Limited Liability
     Company; ALEX PRINDLE, a Washington
14   Resident BRIAN O’CONNOR, a Washington
     Resident,
15
                    Defendant
16                  Counterclaim Plaintiff.
17
                                     I. JUDGMENT SUMMARY
18
              1.    Judgment Creditor:
19
                    Name:         Island Life Group, LLC, Alex Prindle, and Brian O’Connor
20
                    Attorney:     Marc Rosenberg of Lee Smart, PS, Inc.
21
              2.    Judgment Debtor:
22
                    Name:         BBC Group NV LLC
23
                    Attorney:     Nihat Deniz Bayramoglu; Ruth L. Wylie
24

25

     JUDGMENT AND JUDGMENT SUMMARY - 1
     2:18-cv-01011-RSM
     6858408.doc
 1
              3.     Amount of Judgment:
 2
                     Total Judgment amount is $200,000.00.
 3
              The total judgment amount is made up of the following components:
 4
                     $50,000.00 Alex Prindle for emotional distress damages
 5
                     $50,000.00 Brian O’Connor for emotional distress damages
 6
                     $50,000.00 Island Life Restaurant Group, LLC defense costs
 7
                     $50,000.00 Island Life Restaurant Group, LLC costs to prosecute claims
 8
              4.     Interest Owed to Date of Judgment:
 9
                     None. However, interest shall accrue at 12% from entry of judgment.
10
              5.     Taxable Costs:
11
                     None beyond judgment amount
12
              6.     Attorneys Fees:
13
                     None beyond judgment amount
14
                                             II. JUDGMENT
15
              THIS MATTER come on for trial beginning on July 12, 2021 before the Honorable
16
     Ricardo S. Martinez. Plaintiff-counterclaim defendant BBC Group NV LLC appearing through
17
     its attorneys Nihat Deniz Bayramoglu and Ruth L. Wylie. Defendants-counterclaim plaintiffs
18
     Island Life Group, LLC, Alex Prindle, and Brian O’Connor appeared through its attorney,
19
     Marc Rosenberg. Evidence has been been introduced throughout the case on dispositive
20
     motions and otherwise, counsel has been heard, and the matter has been submitted to the Court.
21
     The Court has dismissed all of plaintiff-counterclaim defendant’s claims, and held plaintiff-
22
     counterclaim defendant liable on the Lanaham Act and Consumer Protection Act claims alleged
23
     by defendant-counterclaim plaintiffs. Prior to a trial on damages, all Parties have agreed to
24
     entry of this Agreed Judgment in lieu of trial in order to conclude this matter with finality.
25

     JUDGMENT AND JUDGMENT SUMMARY - 2
     2:18-cv-01011-RSM
     6858408.doc
 1
              It is hereby ORDERED, ADJUDGED and DECREED that judgment is entered against
 2
     plaintiff-counterclaim defendant BBC Group NV LLC and in favor of defendant-counterclaim
 3
     plaintiffs in the amount of $200,000.00, in the amounts specified above, with interest to accrue
 4
     at a rate of 12% per annum.
 5
              ENTERED this ____
                            9th day of July, 2021.
 6

 7

 8

 9
                                                       A
                                                      _________________________________
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

     JUDGMENT AND JUDGMENT SUMMARY - 3
     2:18-cv-01011-RSM
     6858408.doc
